Citation Nr: 1328590	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  08-09 473	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for a left eye disability.

3.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to February 1946.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA).  No new and material evidence was found in a September 2006 rating decision by the Los Angeles, California, Regional Office (RO).  Jurisdiction has been transferred to the RO in Albuquerque, New Mexico.

In March 2013, the Veteran testified regarding this appeal at a hearing before the undersigned.  A transcript of that hearing is of record.  The Board has reviewed the claims file and Virtual VA electronic claims file.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).

The claim for service connection for a left eye disability is remanded to RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for a left eye disability was denied in a July 1946 rating decision.  That decision was not appealed by the Veteran, and it was not the product of clear and unmistakable error (CUE).

2.  The evidence received subsequent to the July 1946 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, and raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a left eye disability.

3.  At the March 2013 hearing, the Veteran withdrew the appeal on the issue of entitlement to a compensable rating for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 1946 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2012).

2.  New and material evidence has been received since the July 1946 rating decision to reopen the issue of entitlement to service connection for a left eye disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The criteria for withdrawal of the issue of entitlement to a compensable rating for bilateral hearing loss from appeal have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen

An issue for which there is a final decision denying a benefit shall be reopened and readjudicated if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted.  Material evidence means evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the benefit sought.  New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial.  It also must raise a reasonable possibility of substantiating the issue.  38 C.F.R. § 3.156(a) (2012).  The low threshold enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  All of the evidence, both newly submitted and previously submitted, and any assistance likely required must be taken into consideration.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A March 1946 rating decision denied service connection for an injury to the left eye.  It was determined on the basis of the Veteran's service medical records that there was no evidence of a current disability.  Those records documented that he had 20/20 vision with and without correction in his left eye at his September 1943 entrance examination, that his glasses were checked in March 1944, that he was prescribed an eye wash for burning of the eyes in March 1945, and that he suffered a moderately severe laceration wound to his left eye ball in May 1945, when a spring from a booby trap struck that eye.

Because of the subsequent receipt of additional service medical records, readjudication was undertaken by the same RO in a September 1946 rating decision.  Service connection for residuals of an injury to the left eye again was denied.  It essentially was determined that there still was no evidence of a current disability, notwithstanding these additional service medical records.  Those records include a February 1946 separation examination in which the Veteran indicated that he had no disabling wound, injury, or disease and at which uncorrected vision in his left eye was 20/20.  Reference was made to there being no qualified personnel available to further assess his eyes.  Those records also include a May 1945 entry that the Veteran had pain in his left eye following being struck in the eye and that his wound was abraded.  "Sclera, mild" was noted.

Acknowledgement is given to the Veteran's contention that the 1946 rating decisions concerned his right eye rather than his left eye.  He contends there is no prior rating decision concerning his left eye.  Service connection for defective vision of the right eye was considered and denied in both the March 1946 and July 1946 rating decisions.  However, service connection for a left eye disability was considered and denied too.  The Veteran has been provided with copies of both of rating decisions.  He returned the copies after crossing out the portions referencing his left eye, but that does not alter the fact that service connection for a left eye disability was denied.

With respect to the latter July 1946 rating decision, the Veteran did not appeal the denial of service connection concerning his left eye.  No further relevant evidence was received, following receipt of the additional service medical records, within the one year period following that decision.  Therefore, it became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(b), 3.160(d), 20.302(a), 20.1103 (2012); Buie v. Shinseki, 24 Vet. App. 242 (2011).

The Veteran challenges the finality of that decision.  Specifically, he asserts that it was CUE to deny service connection without providing him with a VA medical examination when his separation examination mentioned the need for greater assessment of his eyes.  A strong presumption of validity attaches to RO rating decisions.  Grover v. West, 12 Vet. App. 109 (1999); Daniels v. Gober, 10 Vet. App. 474 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994).  CUE indeed is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Failure to fulfill the duty to assist does not constitute CUE.  Baldwin v. West, 13 Vet. App. 1 (1999); Shockley v. West, 11 Vet. App. 208 (1998); Crippen v. Brown, 9 Vet. App. 412 (1996);Caffrey v. Brown, 6 Vet. App. 377 (1994).  The duty to assist includes providing a VA medical examination or VA medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  Because the Veteran's claim is based on a claimed failure of VA to provide an examination, the Board finds that there was no CUE in the July 1946 rating decision.  The claim was denied because of the lack of evidence showing a current disability, which is a plausible interpretation of the evidence before the RO at that time.

Service connection for his left eye was again claimed by the Veteran in March 2006.  New evidence submitted includes VA treatment records and a June 2012 VA medical examination.  The VA treatment records dated around or after March 2006 contain diagnoses of macular degeneration, rosacea, blepharitis, dry eye syndrome with rosacea component, pseudophakia status post YAG posterior capsulotomy, hyperopia, astigmatism with presbyopia, decreased vision, refractive error, drusen, and ocular hypertension.  The VA examination diagnosed age-related macular degeneration.  The examiner also mentioned that the Veteran had cataracts, which had been removed and a replacement intraocoular lens inserted.  The examiner opined that the left eye reduced visual acuity was not related to the in-service left eye wound.  The examiner noted that the laceration should be seen on the anterior portion of the eye, but there was no sign of scarring there.  Also noted was that vision in the left eye was 20/20 following the laceration and that the left eye visual acuity was not consistent with the level of macular degeneration present.  No explanation could be provided in that latter regard.

Based on the above, the Board finds that new and material evidence has been received to reopen service connection for a left eye disability.  No consideration was given in the July 1946 rating decision to the aforementioned VA treatment records or VA medical examination.  Therefore, that evidence is new.  It also is material because it concerns an unestablished fact necessary to substantiate the claim.  There was no indication based on the evidence available as of July 1946 that the Veteran had a left eye disability, but the evidence available now shows numerous diagnoses of left eye disabilities.  The Board finds that the new evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating service connection further has been raised by evidence showing one of the elements for a claim of service connection, a current disability, the lack of which was the basis for the previous denial.

The Board finds that new and material evidence has been submitted and the claim for service connection for a left eye disability is reopened.  To that extent only, the claim is allowed.  The reopened claim is addresses in the remand below.

Increased Rating

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination or determinations being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. §20.202 (2012).  An appeal may be withdrawn as to any or all issues involved in it at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b) (2012).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204(a) (2012).

The Veteran stated his desire to withdraw any appeal of a claim for increased rating for hearing loss on the record at the March 2013 hearing.  The Board had not promulgated a decision prior to the hearing.  As no allegations of errors of fact or law remain concerning the issue of entitlement to a compensable rating for bilateral hearing loss, the appeal must be dismissed due to a lack of Board jurisdiction.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left eye disability is reopened.  To that extent, the appeal is allowed.

The appeal on the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.


REMAND

Although the Board regrets the delay of a remand, adjudication of service connection for a left eye disability cannot be undertaken at this time.  Additional development is needed to ensure that the Veteran is afforded every possible consideration.  VA has a duty to assist in developing evidence.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

The Veteran contends that the decreased vision in his left eye is due to his in-service wound to the left eye.  He indicates that he has had poor vision in this eye since that wound.  The Veteran also contends that his macular degeneration of the left eye is due to his exposure to asbestos during service.  He finally contends that the gun powder, smoke, fumes, dust, and dirt to which he was exposed during service resulted in inflammation of his left eye which still persists.

VA treatment records dated into March 2013 are of record.  They document the Veteran's ongoing treatment for his right hip.  It thus is inferred that there may be pertinent VA treatment records dated from March 2013 to present.  However, there is no indication that they have been requested by VA.  A request or requests for them must be made.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

March and November 2008 statements from the Veteran reference his submission of copies of Italian medical journals containing research establishing a causal link between asbestos and many of his health problems.  A March 2010 supplemental statement of the case concerning service connection for a left eye disability describes those copies as Internet articles.  The Veteran further testified at the March 2013 hearing that he thought a statement from Dr. M. concerning the relationship between his left eye visual impairment and his service had been submitted.  However, neither the Italian medical journal Internet articles nor a statement from Dr. M. is of record before the Board.  No treatment records from Dr. M., which may be pertinent in light of the Veteran's testimony, are found either.  The Veteran must be allowed the opportunity to resubmit the articles and statement from Dr. M. and to submit Dr. M.'s treatment records.  The Veteran alternatively must be allowed the opportunity, with respect to Dr. M.'s treatment records and those of any other private provider treating his left eye, to provide enough information to identify and locate them and to authorize their release to VA.  If he provides the information and authorization, an initial request for the records must be made with a follow-up request or requests as necessary.  The Veteran and his representative must be notified if the requests are unsuccessful.

If VA undertakes the effort to provide a medical examination or medical opinion with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that the examination be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a medical examination must include consideration of the Veteran's entire medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  That helps ensure that the factual premises underlying a medical opinion are accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale for a medical opinion also must be fully and clearly articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

At a June 2012 VA examination, after review of the claims file, the Veteran was interviewed and his left eye was assessed.  There is no indication that further review, interview, or assessment is needed.  The medical opinion rendered following the examination, unlike the examination itself, is inadequate.  It addresses the Veteran's left eye decreased visual acuity and macular degeneration, but does not address any of the other conditions for which he has been diagnosed.  Diagnosed conditions beginning as of March 2006 therefore must be considered even though no longer present upon examination.  The opinion addressed the Veteran's in-service left eye wound but did not address exposure to asbestos or gun powder, smoke, fumes, dust, or dirt during service as claimed causes of the left eye disability.  All potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

The Board finds that another VA medical opinion is needed to cure the aforementioned deficiencies.  Due to the complexities involved, a VA physician specializing in the eyes should provide the opinion.

Given the above, a REMAND is directed for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.

1.  Obtain all VA treatment records of the Veteran from November 2012 to present.  Associate all records received with the claims file.

2.  Ask the Veteran to resubmit the Italian medical journal Internet articles concerning a causal link between asbestos and his many health problems and the statement from Dr. M. concerning the relationship between his left eye visual impairment and his service.  Also ask him to submit his treatment records from Dr. M. and any other private provider that has seen him for his left eye.  Alternatively ask him to provide enough information to identify and locate these records as well as to authorize their release to VA.  If he does so, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper claims file or Virtual VA electronic claims file.  If any requested records ultimately are not received or are received but are incomplete, notify the Veteran and his representative.  Document the paper claims file or Virtual VA electronic claims file as appropriate in this regard.

3.  Then, schedule the Veteran for a VA examination of the left eye disability with the appropriate specialist.  The examiner must review the claims file and should note that review in the report.  Details of the interview and the results of all tests conducted examination should be included in the report.  For each diagnosed left eye condition (to specifically include, but not limited to, macular degeneration, age-related macular degeneration, rosacea, blepharitis, dry eye syndrome with rosacea component, pseudophakia status post YAG posterior capsulotomy, hyperopia, astigmatism, presbyopia, decreased vision, refractive error, drusen, and ocular hypertension), the examiner should opine in the report as to whether it is at least as likely as not (50 percent or greater probability) that the disability is related in any manner to the Veteran's service.  His in-service left eye wound, exposure to asbestos during service, or exposure to gun powder, smoke, fumes, dust, or dirt, during service, and any other relevant injury or event must be considered.  A rationale should be provided for every opinion.

4.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran is advised that the duty to assist is not a one-way street and that he has an obligation to cooperate with VA in ensuring this duty is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  Failure to report for any scheduled examination without good cause may result in an adverse determination.  38 C.F.R. § 3.655 (2012).

The Veteran is advised that he has the right to submit additional evidence and argument.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


